Citation Nr: 1328397	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  92-22 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture to the distal third of the right 
tibia and fibula. 

2.  Entitlement to service connection for a thoracic spine 
disability, to include as secondary to service-connected 
residuals of a fracture of the right tibia and fibula. 


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and June 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

In October 2004, April 2010, November 2011, and June 2012, 
the Board remanded the case for further action by the 
originating agency.  The case has now returned to the Board 
for additional appellate action. 

When the appeal was previously before the Board, it included 
the issue of entitlement to service connection for an 
acquired psychiatric disorder.  In a September 2012 rating 
decision, service connection for a mood disorder with 
depressive features was granted effective June 26, 2000.  
The award of service connection for a mood disorder 
constitutes a full grant of the benefit sought on appeal and 
the claim for entitlement to service connection for an 
acquired psychiatric disorder is no longer before the Board. 

One of the issues currently before the Board is entitlement 
to a rating in excess of 20 percent for residuals of a 
fracture of the right tibia and fibula.  In the September 
2012 rating decision discussed above, service connection was 
also granted for a right knee disability, shortening of the 
right lower extremity, and a scar from a total right knee 
replacement as secondary to the service-connected tibia and 
fibula fracture.  Although the newly service-connected 
disabilities are related to the in-service leg fracture, the 
increased rating issue currently on appeal is limited to 
consideration of the symptomatology associated with the 
tibia and fibula.  The Veteran has not expressed any 
disagreement with the initial ratings assigned the other 
residual disabilities and they are not currently on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board sincerely regrets further delay in this case, but 
finds that a remand is necessary as the current record 
before the Board is incomplete.  In a September 2012 
supplemental statement of the case (SSOC), the RO noted that 
clinical records from the Columbus VA Medical Center (VAMC) 
included reports that the Veteran received treatment from a 
non-VA physician.  In response, the Veteran was contacted in 
letter dated "8-23-1" and asked to provide evidence related 
to the disabilities on appeal, as well as releases to allow 
VA to obtain records from the State of Ohio pertaining to 
the Veteran's retirement benefits and a worker's 
compensation claim.  

Review of the Veteran's paper and virtual claims file-using 
both Virtual VA and the Veterans Benefits Management System 
(VBMS)-does not show any letter containing the requests for 
evidence described by the RO in the September 2012 SSOC.  
The SSOC clearly contains a typo regarding the correct date 
the letter was mailed, but the Veteran's claims file does 
not contain any requests for information matching those 
described by the RO.  The missing evidence indicates that a 
temporary file may exist for the Veteran at another 
location, or at the very least, that the record before the 
Board is incomplete.  Thus, a remand is necessary to ensure 
that the complete record is made available to the Board 
prior to adjudication of the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding 
relevant evidence not already contained 
in the record and associate it with the 
Veteran's paper or virtual claims file, 
including the contents of any temporary 
file and a copy of the letter identified 
in the September 2012 SSOC as issued on 
"8-23-1."

2.  If unable to locate any outstanding 
evidence, contact the Veteran and ask 
that he provide medical release forms to 
allow VA to obtain records of treatment 
for the disabilities on appeal from any 
private health care providers.  
Additionally, ask that the Veteran 
provide releases to allow VA to obtain 
records from the State of Ohio 
pertaining to his retirement and 
worker's compensation benefits.

3.  If proper medical releases are 
received, obtain relevant records from 
the appropriate medical and state 
facilities.  If unsuccessful in 
obtaining this evidence, inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  Then, readjudicate the claims on 
appeal.  If the benefits sought on 
appeal are not fully granted, issue a 
SSOC before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



